Exhibit 10.1
 

 
SECOND AMENDMENT TO
REAL PROPERTY PURCHASE AND SALE AGREEMENT
 
This Second Amendment to Real Property Purchase and Sale Agreement (the “Second
Amendment”) is made and entered into as of the 29th day of March, 2018, by and
between The State Media Company, a South Carolina corporation (“Seller”), and
Voltari Real Estate Holding LLC, a Delaware limited liability company (“Buyer”).
 
RECITALS
 
 
A.           
Seller and Buyer entered into a Real Property Purchase and Sale Agreement, dated
as of January 19, 2018, as amended by that First Amendment to Real Property
Purchase and Sale Agreement, dated as of February 26, 2018 (as amended, the
“Purchase Agreement”).
 
B.           
Seller and Buyer desire to amend the Purchase Agreement to extend each of the
Review Period and the Closing Date (as each is defined therein) for an
additional seven (7) days.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1. Recitals. The foregoing recitals are true and correct and are incorporated
herein by this reference.
 
2. Extension of Review Period. Section 8.2.1 of the Purchase Agreement is hereby
deleted in its entirety and the following is substituted in place thereof:
 
“8.2.1                       
Review Period. Buyer shall have until April 6, 2018 (the “Review Period”) to
accept and approve, in Buyer’s sole discretion, the Property and the results of
any and all Studies with respect to the Property as Buyer may elect to make or
obtain, including without limitation, Studies regarding or concerning zoning,
building codes, design review standards, and other governmental regulations;
architectural, mechanical, building systems, and structural inspections;
engineering tests; availability of water and utilities; soils, seismic and
geologic condition; physical and environmental condition; entitlements; ability
to develop, improve or remodel the Property; marketing and economic studies; and
contracts and documents concerning the Property. Buyer, in its sole and
exclusive discretion, may terminate this Agreement, for any or no reason,
whatsoever, at any time, prior to 5:00 p.m. Eastern Time on April 6, 2018 (the
“Review Period Deadline”). Upon any such termination of this Agreement pursuant
to Buyer’s rights under this Section 8.2.1, the Initial Deposit (and any accrued
interest thereon) shall be promptly returned to Buyer, and Buyer and Seller
shall have no further rights and obligations hereunder except those which
expressly survive termination of this Agreement. The failure of Buyer to
terminate this Agreement in writing prior to the Review Period Deadline shall
irrevocably be deemed to constitute Buyer’s (a) unconditional approval of its
Studies and the condition of the Property, (b) election to close its acquisition
of the Property subject to satisfaction of the other conditions set forth in
this Section 8.2, and (c) agreement that the Deposit is nonrefundable to Buyer
except as otherwise noted in Section 2.2.2 hereof. The cost of all such
inspections, tests and Studies shall be borne exclusively by Buyer.”
 
 
1

 
 
3. Extension of Closing. Section 3.1 of the Purchase Agreement is hereby deleted
in its entirety and the following is substituted in place thereof:
 
“3.1            
Place and Date. The purchase and sale of the Property shall be completed in
accordance with Article 9 hereof (the “Closing”). The Closing shall occur by
mail through an escrow (the “Escrow”) with First American Title (the “Settlement
Agent”), whose address is Six Concourse Parkway, Suite 2150, Atlanta, GA 30328,
Attn: Leslie A. Hudson, or at such other place as Seller and Buyer agree in
writing, on the basis of a “deed and money” escrow closing. The Escrow shall be
deemed open on the date Buyer delivers the Initial Deposit to the Settlement
Agent. Subject to the conditions precedent described in Article 8 hereof, the
Closing shall occur not later than April 23, 2018, unless extended by Seller and
Buyer in writing (the date on which the Closing occurs being hereinafter
sometimes referred to as the “Closing Date”). In the event there exists a failed
condition to Buyer’s or Seller’s obligation and Buyer and Seller do not agree to
extend the Closing Date, or such failed condition exists after expiration of any
such extension, then the party for whose benefit such condition exists may waive
the condition or terminate this Agreement by written notice to the other party
and to the Settlement Agent. The Escrow shall be considered closed when the Deed
is recorded in the Official Records of Richland County, South Carolina
(“Official Records”).”
 
4. Miscellaneous.
 
A. Each of Seller and Buyer represents and warrants to the other that it has not
transferred or assigned its interests in, to and under the Purchase Agreement
and has full power and authority to enter into this Second Amendment and that
the Purchase Agreement, as amended by this Second Amendment, shall be binding on
Seller and Buyer, respectively.
 
B. Terms not specifically defined within this Second Amendment shall have the
meaning set forth in the Purchase Agreement.
 
C. Except as herein specifically modified and amended, the Purchase Agreement
shall remain in full force and effect. From and after the date hereof, the term
"this Agreement" shall be deemed to refer to the Purchase Agreement, as amended
by this Second Amendment. If and to the extent that any of the provisions of
this Second Amendment conflict or are otherwise inconsistent with any provisions
of the Purchase Agreement, the provisions of this Second Amendment shall
prevail.
 
D. This Second Amendment shall be governed in all respects by the laws of the
State of South Carolina without regard to principles of conflict of law.
 
E. This Second Amendment may be executed in counterparts, and electronic
transmittal of the executed Second Amendment by each party shall be sufficient
to create a valid and binding agreement.
 
F. This Second Amendment shall be binding upon the parties hereto and their
respective heirs, successors and assigns.
 
[REMAINDER OF PAGE INTENTIONALLY BLANK - SIGNATURE PAGE FOLLOWS]
 
 
2

 
 
IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment on the
date first above written.
 
SELLER:
 
THE STATE MEDIA COMPANY,
a South Carolina corporation
 
By: /s/ R. Elaine Lintecum
Name: R. Elaine Lintecum
Title: Vice President, Asst. Secretary and Treasurer
 
BUYER:
 
VOLTARI REAL ESTATE HOLDING LLC,
a Delaware limited liability company
 
By: /s/ Peter Kaouris
Name: Peter Kaouris
Its: Chief Accounting Officer
 
 
 

 
 
 
 
 
 
3
